Citation Nr: 1115933	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  04-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right proximal femur stress fracture residuals.

2.  Entitlement to a rating in excess of 10 percent for left proximal femur stress fracture residuals.

3.  Whether new and material evidence to reopen a claim for service connection for hip disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system has been received.

4.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right and left bilateral proximal femur stress fracture residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, granted an increased rating from zero to 10 percent for service-connected left and right proximal femur stress fracture residuals, each, effective April 24, 2002, the date of the receipt of claim.  The June 2003 rating decision also declined to reopen a claim for service connection for service connection for pelvic pain and abductor tendonitis of the skeletal system.  In June 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

In February 2008, the Veteran and her son testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In June 2010, the Veteran submitted additional medical evidence to the RO, which was forwarded to the Board.  In January 2011, the Veteran's representative provided a signed waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for joint disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing both matters as set forth on the title page.

The Board also notes that the Veteran was last denied service connection for pelvic pain and abductor tendonitis of the skeletal system in a May 1999 Board decision.  The characterization of this disability was based on the only diagnosis of record pertaining to the Veteran's hips.  At that time, the Veteran argued that she suffered from bursitis.  As discussed in further detail below, the Veteran has since been diagnosed with bilateral bursitis of the hips.  Therefore, the Board has recharacterized the reopened claim as encompassing all possible hip disabilities, to correspond with the Veteran's assertions.

The Board's decision addressing the claims for ratings in excess of 10 percent for right and left proximal femur stress fracture residuals and addressing the request to reopen the claim for service connection for pelvic pain and abductor tendonitis of the skeletal system is set forth below.  The claim for service connection for bilateral hip disability, to include as secondary to service-connected right and left proximal femur stress fracture residuals, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the April 2002 claim for increase, the Veteran's service-connected right proximal femur stress fracture residuals have approximated malunion of the femur with slight knee or hip disability; there is no evidence of moderate knee or hip disability, fracture of the surgical neck with false joint, or fracture of the shaft or anatomical neck with nonunion.

3.  Pertinent to the April 2002 claim for increase, the Veteran's service-connected left proximal femur stress fracture residuals have approximated malunion of the femur with slight knee or hip disability; there is no evidence of moderate knee or hip disability, fracture of the surgical neck with false joint, or fracture of the shaft or anatomical neck with nonunion.

4.  In a May 1999 decision, the Board denied service connection for hip disability then characterized as pelvic pain and abductor tendonitis of the skeletal system; the Veteran did not request reconsideration of, or appeal, the decision.

5.  Evidence associated with the claims file since the Board's May 1999 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hip disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right proximal femur stress fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (2010).

2.  The criteria for a rating in excess of 10 percent for service-connected left proximal femur stress fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (2010).

3.  The May 1999 decision in which the Board denied service connection for pelvic pain and abductor tendonitis of the skeletal system is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1110.

4.  As evidence received since the Board's May 1999 denial is new and material, the criteria for reopening the claim for service connection for hip disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system is met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


At the outset, the Board notes that, given the favorable disposition of the request to reopen the claim for service connection for pelvic pain and abductor tendonitis of the skeletal system, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2002 and February 2003 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2003 rating decision reflects the initial adjudication of the claims after issuance of these letters.

The September 2004 SOC set forth the pertinent rating criteria for evaluating disabilities of the femur (the form of which suffices, in part, for Dingess/Hartman).  Post-rating, a September 2008 letter notified the Veteran that the claim for service connection for pelvic pain and abductor tendonitis of the skeletal system had been previously denied because no evidence had been received to show that the Veteran had a chronic condition at separation, and that the RO needed new and material evidence to reopen this claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason her claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  

The September 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in her possession pertinent to the claims.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2008 letter, and opportunity for the Veteran to respond, the May 2010 SSOC reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of July 2002 and October 2008 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal is warranted.

The Board notes that the claims file contains one document that is untranslated from Spanish to English.  The Board, however, finds that this document is irrelevant to the Veteran's claim.  The document notes in English that the untranslated document consists of discharge instructions for the Veteran after she was admitted to the VA hospital with acute elevation of aminotransferase, with multifactorial etiology, including a liver mass.  The actual discharge note of record (not the instructions) is in English and clearly indicates that the Veteran was admitted to the hospital for issues unrelated to the claims on appeal.  Thus, the Board finds that as this document is not material to claims herein decided,  translation of this document, at this juncture, is not necessary..  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, each following analysis is undertaken with consideration that staged ratings may be warranted.

The ratings for the Veteran's proximal femur stress fracture residuals have been assigned under Diagnostic Code 5255, for rating impairment of the femur.  Under that diagnostic code, malunion of the femur, with slight, moderate, or marked knee or ankle disability, warrants a 10, 20, or 30 percent rating, respectively.  A 60 percent rating requires fracture of the surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace.  A 60 percent rating is also assigned for fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Normal range of hip flexion is from zero to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  Id.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for either the Veteran's service-connected right or left proximal femur stress fracture residuals is not warranted at any point pertinent to the April 2002 claim for increase.

Historically, the Veteran was diagnosed with stress fractures in 1979 in the upper femur, bilaterally, confirmed by a positive bone scan.  In-service x-rays indicated that the fractures healed.

On VA examination in July 2002, the Veteran reported moderate pain in her hip joints, around the joints, and on the anterior aspect of her thighs.  She noted numbness of the lateral thighs.  No other complaints of the legs were made.  The Veteran had no visits to the emergency room due to severe hip or femur pain.  She was treated once with anti-inflammatory agents in July 2002.  The Veteran stated that on several occasions she had acute, severe bouts of bilateral hip pain, which were functionally impairing.  The Veteran used no assistive devices for ambulation.  No episodes of dislocation or recurrent subluxation were found.

On range of motion testing of the hips, the Veteran had flexion to 105 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 40 degrees, external rotation to 60 degrees, and extension to 20 degrees, with pain on the last degree of motion.  There was moderate objective evidence of painful motion upon doing hip extension only.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement of both hips or femurs.  There was no tenderness to palpation, and a negative Patrick sign bilaterally.  Gait cycle was normal.  No ankylosis was present.  The Veteran's hip joints were stable and pain free except for extension.  No leg discrepancy was found.  No constitutional signs for inflammatory arthritis were found.  The Veteran was diagnosed with residuals of right proximal femur stress fracture and residuals of left proximal femur stress fractures.  There was no evidence of stress fractures or bony pathology by x-rays of both femurs on July 19, 2002.  There was also no evidence of stress fractures on both femoral bones by three-phase bone scan on July 24, 2002.

An April 2004 VA x-ray of the left hip identified no abnormalities.  March 2005 bone density testing reflected mild osteopenia on the region of the femoral neck with two-and-a-half times the relative risk of a bone fracture upon correlation to a young population.

The Veteran was afforded a VA examination in October 2008.  The Veteran then complained of bilateral leg pain (at the hip joint), accompanied by stiffness and limitations on ambulation.  The Veteran had weekly flare-ups of pain in her legs, lasting several hours and aggravated by weather.  The Veteran used no assistance with ambulation.  No episodes of dislocation or recurrent subluxation were noted.  No constitutional symptoms of inflammatory arthritis were reported.  The Veteran worked as a teacher.

On physical examination, the Veteran was unable to repeatedly squat due to pain in her hips.  The Veteran had tenderness at both hip joints (at the femoral and trochanteric areas, with no swelling).  Gait was non-antalgic.  The Veteran had no ankylosis and no constitutional signs of inflammatory arthritis.  Range of motion testing revealed bilateral flexion to 125 degrees, with pain in the last 30 degrees, with a functional loss of zero degrees due to pain.  Extension was to 30 degrees, with pain in the last 10 degrees, with a functional loss of zero degrees due to pain.  Adduction was to 25 degrees, with pain in the last 10 degrees, and zero degrees of functional loss due to pain.  Abduction was to 45 degrees, with pain.

Range of motion testing of the knees revealed full range of motion on both flexion and extension with pain in the last 30 degrees of flexion and in the last 20 degrees of flexion, with no functional loss.  No ligamental instability was found.  Lachman and McMurray's tests were negative.  The Veteran was diagnosed with bilateral femoral stress fractures (with no radiological evidence of such a condition as seen in the last bone scan).  This was noted to be mild severity without any femoral impairment.  The Veteran was also diagnosed with bilateral knee patelofemoral dysfunction and bilateral trochanteric bursitis.

The above-described evidence indicates that, pertinent to the April 2002 claim for increase, no more than slight knee and/or ankle disability associated with the stress fracture residuals of each femur has been shown.  The Board points out that the Veteran's July 2002 and April 2004 x-rays of the hips reflected no abnormalities, and July 2002 bone scans indicated no residuals of femoral stress fractures.  As indicated, the next highest, 20 percent, rating requires malunion of the fibula with moderate knee or ankle disability.  On October 2008 VA examination, the Veteran's knees and had normal range of motion with some pain, and no functional loss.  While the examiner did not comment as to the Veteran's ankles, the Veteran has not argued that her ankles are painful or impaired due to her femoral stress fractures, as indicated, for example, in a June 2004 statement noting only problems with her knees and hips.  In this case, examiners have simply not indicated that the Veteran has anything other than a well-healed stress fracture of the bilateral femur, with only pain and no limitation of function.  Although the Veteran has complained of occasional severe flare-ups of hip pain, the Board finds that these statements do not warrant a higher rating as this pain appears to be unrelated to the Veteran's femoral stress fractures.  The evidence of record indicates that the Veteran has no femoral impairment.  As the Veteran has not been shown to suffer from malunion of the fibula with moderate knee or ankle disability, a rating in excess of 10 percent under Diagnostic Code 5255 is not warranted.  The Veteran also does not suffer from nonunion of the fibula and she has never received prosthesis.  Thus, a higher rating under Diagnostic Code 5255 is also not warranted.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Diagnostic Code 5250 provides for a minimum 60 percent rating upon a showing of ankylosis of the hip, however, the Veteran's disability has not been shown to involve ankylosis; as such, Diagnostic Code 5250 is not applicable.  See 38 C.F.R. § 4.71a.  The Veteran's range of motion of the thigh is not limited to 30 degrees of flexion, which would warrant a 20 percent rating under Diagnostic Code 5252.  In fact, the Veteran had full flexion of the hips on range of motion testing, although the range of motion was painful.  The Veteran's abduction was not limited; therefore, a higher rating is not warranted under Diagnostic Code 5253.  Finally, the Veteran's disability has not been shown to involve the flail joint; thus, a rating under Diagnostic Code 5254 is not warranted.  The disability also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right proximal femur stress fracture residuals or of the Veteran's left proximal femur stress fracture residuals, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Claim to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the Board last denied the Veteran's claim for service connection for pelvic pain and abductor tendonitis of the skeletal system in May 1999; the Veteran did not file an appeal.  The evidence of record at the time consisted of the Veteran's service treatment records, VA treatment records, and a December 1993 VA examination report.

The basis for the Board's May 1999 denial of the claim for service connection for pelvic pain and abductor tendonitis of the skeletal system was that there was no evidence of tendonitis (or other disability) upon recent VA examination, and no competent evidence linking the Veteran's hip problems to service.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2002, the Veteran requested that VA reopen the previously-denied claim for service connection.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the Board's May 1999 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 1999 includes July 2002 and October 2008 VA examination reports, as well as VA treatment records.  The Board also notes that the Veteran submitted original copies of relevant service treatment records, but the record already contained photocopies of these documents at the time of the y 1999 denial.  

The newly-submitted medical evidence does not reflect a any diagnosis of abductor tendonitis of the skeletal system.  However, the March 2005 bone density testing reflected mild osteopenia in the femoral neck, and the October 2008 VA examining physician diagnosed the Veteran with bilateral trochanteric bursitis.  Notably, in connection with the last final denial in May 1999, the Veteran was arguing for  service connection for bursitis, not tendonitis.

The Board finds that, in this case, the additionally received medical evidence is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the evidence is "material" for purposes of reopening the claim for service connection.  As noted above, in the May 1999 denial, the RO essentially found that the evidence of record did not identify a hip disability that was due to service.  The additional medical evidence added to the record establishes that the Veteran has a current diagnosis of bilateral tronchanteric bursitis-a bilateral hip disability.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, when this diagnosis is considered in light of the record and the Veteran's assertions, the Board finds that the evidence raises a reasonable possibility of substantiating the claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection hip disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A rating in excess of 10 percent for right proximal femur stress fracture residuals is denied.

A rating in excess of 10 percent for left proximal femur stress fracture residuals is denied.

As new and material evidence has been received, the request to reopen the claim for service connection for hip disability previously characterized as pelvic pain and abductor tendonitis of the skeletal system is granted.


REMAND

The Board's review of the claims file reveals that RO action on the claim for service connection for bilateral hip disability, on the merits, is warranted. 

The Board notes that the Veteran's service treatment records reflect complaints of hip pain.  Moreover, As discussed above, the record includes a current diagnosis of bilateral trochanteric bursitis.  Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the assertions and evidence noted above, the Board finds that a medical examination and opinion by an appropriate physician-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-would be helpful in resolving the claim for service connection for bilateral hip disability, on the merits.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated through March 26, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since March 26, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 26, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability/ies of the hip(s), to include previously diagnosed mild osteopenia and bilateral trochanteric bursitis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (1) the disability had its onset in or is otherwise medically related to service; or, if not, (2) the disability was caused or is aggravated  (i.e, worsened beyond natural progression)  by the Veteran's service-connected right and leg left bilateral proximal femoral stress fracture residuals.

In rendering the requested opinion, the examiner should specifically consider and discuss any pertinent evidence of record, as well as the Veteran's assertions of continuity of symptoms since service.  If aggravation of current hip disability by service-connected stress fracture residuals is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


